DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/27/2022 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/27/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugitani (US 6,147,487).

Regarding claim 1, Sugitani discloses a rotation detection device (see Fig. 1), comprising: a detection target member (element 10, Fig. 1) that is attached to a rotating member (element 53, Fig. 11) and comprises a plurality of magnetic poles along a circumferential direction about a rotational axis (element L1, Fig. 1) of the rotating member; and a sensor unit (element 20, Fig. 11) that is attached to a stationary member (element 56, Fig. 11) not rotating with rotation of the rotating member and is arranged to face the detection target member, wherein the sensor unit comprises a magnetic sensor and a housing portion (element 21, Fig. 1) covering the magnetic sensor, wherein the magnetic sensor comprises a plate-shaped detection portion comprising a magnetic detection element (element 30, Fig. 1) to detect a magnetic field from the detection target member and connection terminals (elements 22, Fig. 1) extending out of the detection portion, wherein the magnetic detection element comprises a magnetoresistive effect element (see Abstract) to detect a magnetic field in a direction perpendicular to a plate thickness direction of the detection portion (see Fig. 1), and wherein the sensor unit is positioned such that a fore-end portion of the detection portion of the magnetic sensor faces toward an axial end face of the detection target member, the fore-end portion being an end portion located opposite to the side where the connection terminals extend out (see Fig. 1).
Regarding claim 2, Sugitani discloses a rotation detection device, wherein the connection terminals are linearly provided without having a bent portion (see Fig. 1).
Regarding claim 3, Sugitani discloses a rotation detection device, wherein the detection portion comprises a plurality of the magnetic detection elements (elements 34f, 34g, Fig. 71A) that are aligned in a width direction that is perpendicular to a length direction coinciding with an extending direction of the connection terminals and also perpendicular to the plate thickness direction, and the sensor unit is positioned such that the plate thickness direction coincides with a radial direction of the detection target member (see Figs. 1 and 71A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugitani (US 6,147,487) in view of Takiguchi et al. (US 9,103,647).

Regarding claim 4, although Sugitani does not appear to disclose the housing portion comprising a holder holding the magnetic sensor and a resin mold portion covering around the holder, Takiguchi et al. shows that this feature is well known in the art. Takiguchi et al. discloses a rotation detection device (element 1, Fig. 1), wherein the housing portion (see Fig. 10) comprises a holder (element 13, Fig. 10) holding the magnetic sensor (element 11, Fig. 10) and a resin mold portion (element 30, Fig. 10) covering around the holder, and the housing portion is configured such that a portion facing the fore-end portion of the detection portion comprises only the holder (see Fig. 10). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved protection of the sensor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,320,286 in view of Sugitani (US 6,147,487).
Instant Application
U.S. Patent No. 11,320,286
A rotation detection device, comprising: 
a detection target member that is attached to a rotating member and comprises a plurality of magnetic poles along a circumferential direction about a rotational axis of the rotating member; and a sensor unit that is attached to a stationary member not rotating with rotation of the rotating member and is arranged to face the detection target member, wherein the sensor unit comprises a magnetic sensor and a housing portion covering the magnetic sensor, 
wherein the magnetic sensor comprises a plate-shaped detection portion comprising a magnetic detection element to detect a magnetic field from the detection target member and connection terminals extending out of the detection portion, 



wherein the magnetic detection element comprises a magnetoresistive effect element to detect a magnetic field in a direction perpendicular to a plate thickness direction of the detection portion, and wherein the sensor unit is positioned such that a fore-end portion of the detection portion of the magnetic sensor faces toward an axial end face of the detection target member, the fore-end portion being an end portion located opposite to the side where the connection terminals extend out.
A rotation detection device, comprising: 
a detection target member that is attached to a rotating member and comprising a plurality of magnetic poles along a circumferential direction about a rotational axis of the rotating member; and a sensor unit that is attached to a stationary member not rotating with rotation of the rotating member and is arranged to face the detection target member, wherein the sensor unit comprises a plurality of magnetic sensors and a housing portion covering the plurality of magnetic sensors together, wherein the plurality of magnetic sensors each comprise a plate-shaped detection portion comprising a magnetic detection element to detect a magnetic field from the detection target member and connection terminals extending out of the plate-shaped detection portion along a length direction of the plate-shaped detection portion, 
and the plurality of magnetic sensors are arranged such that the plated-shaped detection portions are aligned in a plate thickness direction that is orthogonal to the length direction, wherein the magnetic detection element is configured to detect a magnetic field in a direction perpendicular to the plate thickness direction, and wherein the sensor unit is positioned such that fore-end portions along the length direction of the plate-shaped detection portions of the plurality of magnetic sensors are opposite to an axial end face of the detection target member, the fore-end portions being end portions located opposite to the side where the connection terminals extend out.


Although U.S. Patent No. 11,320,286 does not claim the magnetic detection element comprising a magnetoresistive effect element, Sugitani shows that this feature is well known in the art. Sugitani discloses a rotation detection device (see Fig. 1), wherein the magnetic detection element (element 30, Fig. 1) comprises a magnetoresistive effect element (see Abstract). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved detection accuracy.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
6/1/2022